    Case 2:20-cv-06047-PA-JEM Document 9 Filed 07/08/20 Page 1 of 2 Page ID #:64
                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                   CV 20-6047 PA (JEMx)                                         Date    July 8, 2020
 Title             Diana Melody v. Lowe’s Home Centers, LLC



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Lowe’s Home Centers, LLC
(“Lowe’s”). Lowe’s asserts that this Court has jurisdiction over the action brought against it by
plaintiff Diana Melody (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. §
1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Lowe’s must establish that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:20-cv-06047-PA-JEM Document 9 Filed 07/08/20 Page 2 of 2 Page ID #:65
                                                                                                 JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                CV 20-6047 PA (JEMx)                                   Date   July 8, 2020
 Title          Diana Melody v. Lowe’s Home Centers, LLC

(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); TPS Utilicom Servs., Inc. v. AT & T Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal.
2002) (“A limited liability company . . . is treated like a partnership for the purpose of
establishing citizenship under diversity jurisdiction.”).

        The Notice of Removal alleges that Plaintiff “resided in San Luis Obispo County,
California” “[w]hile employed with Lowe’s . . . .” (Notice of Removal ¶ 9.) The Notice of
Removal also states that “[a] party’s reliance is prima facie evidence of his or her domicile” and
relies on State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994). Despite
Lowe’s reliance on a Tenth Circuit opinion for the proposition that residence is prima facie
evidence of domicile, the Ninth Circuit has not “yet adopted this presumption” and declined to
reach the issue. Mondragon v. Capital One Auto Fin., 736 F.3d 880, 886 (9th Cir. 2013); see
also Ehrman v. Cox Commc’ns, Inc., 932 F.3d 1223, 1228 (9th Cir. 2019) (“Although the
district court focused much of its analysis on the question of whether allegations of a party’s
residency constitutes prima facie evidence of that party’s domicile, we need not address that
issue today. Cf. Mondragon v. Capital One Auto Fin., 736 F.3d 880, 886 (9th Cir. 2013) (noting
that the Ninth Circuit has not yet addressed whether ‘a person’s residence [is] prima facie
evidence of the person’s domicile’).”). Because an individual is not necessarily domiciled where
he or she resides, Lowe’s allegations of the residence of Plaintiff are insufficient to establish
Plaintiff’s citizenship. “Absent unusual circumstances, a party seeking to invoke diversity
jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties.”
Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D.
Cal. 1963) (“A petition [for removal] alleging diversity of citizenship upon information and
belief is insufficient.”). As a result, Lowe’s allegations are insufficient to invoke this Court’s
diversity jurisdiction.

       For the foregoing reasons, Lowe’s has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to the
Superior Court of California, County of Santa Barbara, Cook Division, Case No. 20CV01653,
for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                              Page 2 of 2
